Title: James Madison to [Harmar] Denny, 25 March 1836
From: Madison, James
To: Denny, Harmar


                        
                            
                                
                            
                            
                                
                                    
                                
                                March 25. 36.
                            
                        
                        
                        J. M. presents his respects to Mr Denny, and as desired by Mr. V. David commits to his care a Book for
                            Lawrenceville Lyceum.
                        
                            
                                
                            
                        
                    